DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 11-20 as amended on 5/31/2022 are under examination in the instant office action.
Claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 112
Indefinite
Claims 11-20 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 as amended is rendered indefinite by the phrase “the first port is in a substantially upward orientation” (claim 11, line 4). It is unclear whether “upward orientation” relates to a flow of a liquid with cells “upward” from a bottom of a vessel to a top of the vessel. Or, claimed phrase “upward orientation” relates to a position of port on a top of a vessel. The same is applied to claimed phrase “”downward orientation” (claim 11, line 14).
Claim 11 is rendered indefinite by the phrase “vessel further comprising” (Line 4) because phrase “further” fails to indicate if the following limitation is required or optional feature. 
Claim 11 is indefinite with regard to limitation drawn to vertical or inclined orientation (position) of a porous mesh with respect to a flow of the liquid through the porous mesh. The porous mesh is a filter and the flow of a liquid through the filter is perpendicular to the filter to provide for filtration. The claimed language about flow of liquids through the vessel as intended for filtration and passage of liquids through the filter is unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 as amended remain rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0157353 (Dijkhuizen Borgart et al).
The cited document US 2013/0157353 (Dijkhuizen Borgart et al) discloses a method for separating cells grown on microcarriers  in a culture liquid in a cell-culture-bag (item 10 as disclosed) that allows for culturing, harvesting and collecting of cells (see whole document  including par. 0079-0080, and figures 3-4). 
With respect to newly inserted laminations drawn to “upward” and “downward” orientation and “invertible” device: The cited method is  practiced in a vessel with a rocker device 81 (item 81 on figure 2) which is capable of imparting 180-degree motions as indicated by arrows R on figures 3-4 (see par. 0071), thereby, device is “invertible” and allows for upward and downward orientations of flow and locations of inlet and outlet ports. 
In particular, as applied to the claimed method or claim 1: the cited document US 2013/0157353 describes a method for separating cells from microcarriers or spheroids in a liquid, wherein the method comprise steps of:
1) Step of introducing liquid through a first port (inlet port 16, figure 3) of a vessel of a cell separation device (whole structure of “cell-culture-bag” item 10), the vessel comprises a second port (outlet port 22, figures 3 and 4), and a cavity (cavity of the bag),
wherein a porous mesh (filter 25) is disposed in the bag 10 and divides the cavity into a first compartment (inner space 14, figures 3-4) and a second compartment (space between 25 and 27);  
wherein the porous mesh (filter 25) is surrounding the inner space 14, and, thus, has various orientations including vertical and/or inclined; during rocking motions provided by rocker “R” (figure 3 and 4) a static horizontal position (as shown on figure 3-4) is changed by 180 degree (par. 0071); and thus, the orientation of the mesh filter tuned into “substantially vertical” orientation or inclined orientation within the meaning of claims as intended for subsequent steps of agitating/moving the vessel;
wherein the first port (port 16) is located to a first side of the porous mesh (filter 25), and wherein the first port 16 is in communication with the first compartment of the cavity (inner space 14) and the second port (outlet 22) is in communication with the second compartment of the cavity (space between 25 and 27);
2) Step of draining the liquid that passes through the porous mesh (filter 25) out of the second port (outlet 22) as shown by arrows on figures 3-4; 
3) Step of processing the microcarriers or spheroids, that are retained inside compartment 14 and/or do not pass through the porous mesh (page 5, col1, lines 1-2), by using “dissociating”  solution for release or to detach the cells from the microcarriers or spheroids (par. 0077); and
4) Step of draining the cells detached from the microcarriers out of the second port 22 (see par. 0078). 
As applied to claim 12: in the cited method the processing step comprises “washing” the microcarriers with the cells attached thereon by using a medium solution from container 57 (par. 0076, figure 3) before cell separation; and then dissociating the cells from the microcarriers by using “cell dissociating solution” from container 61 (par. 0077, figure 4). 
As applied to claim 13: in the cited method the washing of the microcarriers or spheroids comprises: adding a washing medium solution 57 to the cavity 14; moving the vessel by rocking so as to impart 180-degree motions (par. 0071); and draining the washing solution out of the second port 22.
As applied to claim 14: in the cited method the dissociating of the cells from the microcarriers comprises: adding a cell dissociation reagent solution (61) to the cavity (14); moving/rocking the vessel, and draining the detached cells out of the second port (22) together with the cell dissociation solution out of the second port (22) within the broadest meaning of the claims.
As applied to claims 15 and 16: in the cited method the cell separation process can be practiced as an open system or as a closed system depending on either opening or closure of the process liquid streams at locations 63 and 22 (figures 3 and 4).
As applied to claim 17: the figures 3 and 4 demonstrate that first port (16) is located at one end of the vessel (14) and the second port (22)  is located at an opposing end of the vessel (14).
As applied to claims 18 and 19: in the cited method the rocking of the vessel with 180-degree motions provides for changing locations of both ports (16 and 22) above each other (“upward” or “downward” orientations) as encompassed by the claims. 
As applied to claim 20: although the figures 3-4 do not show that both ports 16 and 22 are on one side, the cited document clearly teaches that the materials used for making vessel bag cavity and filters are flexible or elastic polymers EVA (par. 0084, par. 0086); and, thus, the vessel system can be folded as to have ports on one side within the broadest meaning of the claims as drawn to a cell separation method. 
Thus, the cited document US 2013/0157353 is considered to anticipate the claimed invention. 
Response to Arguments
Applicant's arguments filed on 5/31/2022 have been fully considered but they are not all found persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0157353 (Dijkhuizen Borgart et al) Applicants’ arguments are based on newly inserted limitations. 
However, with respect to newly inserted laminations drawn to “upward” and “downward” orientation and “invertible” device, it is noted that the cited method is  practiced in a vessel with a rocker device 81 (item 81 on figure 2) which is capable of imparting 180-degree motions as indicated by arrows R on figures 3-4 (see par. 0071), thereby, device is “invertible” and allows for upward and downward orientations of flow and locations of inlet and outlet ports. 
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 2011/0070648 (Anneren et al) and US 9,376,655 (Larsen et al) has been withdrawn because the cited methods are not practiced in invertible devices. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 12, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653